Citation Nr: 0014849	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
dependency and indemnity compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from April 1954 to August 
1954 and from January 1955 to May 1967.  He died on 
July [redacted], 1984.  The appellant is the veteran's ex-wife.  
Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 administrative decision, in which 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) determined that a common law marriage 
did not exist between the veteran and the appellant.  


FINDINGS OF FACT

1.  The veteran and the appellant were married from 1957 to 
1977.

2.  The veteran died on July [redacted], 1984.

3.  From 1980 to the date of the veteran's death, the veteran 
and appellant agreed to cohabit as husband and wife, and 
while cohabiting, held themselves out and were regarded as 
"husband and wife" in their community.  

4.  The appellant has not remarried or held herself out as 
the spouse of another since the veteran's death.



CONCLUSION OF LAW

The evidence satisfies the requirements for recognition of 
the appellant as the veteran's surviving spouse for the 
purpose of receiving DIC benefits. 38 U.S.C.A. §§ 101(3), 103 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50. 3.53, 3.54, 3.205 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and the appellant were married from 1957 to 1977.  
The veteran died on July [redacted], 1984.  In August 1997, 
the appellant filed a VA Form 21-534 (Application for Dependency 
and Indemnity Compensation or Death Pension by Surviving 
Spouse or Child).  Therein she indicated that she was seeking 
VA benefits on the basis that, although she and the veteran 
divorced in 1977, from October 1980 to the date of the 
veteran's death, they lived together as husband and wife.  In 
other written statements submitted in support of her claim, 
the appellant indicated that she divorced the veteran because 
he was an alcoholic and she feared that he might spend her 
assets to support his alcohol addiction.  By administrative 
decision dated June 1998, the RO denied the appellant's claim 
on the basis that a common-law marriage did not exist between 
the veteran and appellant.  This appeal ensues from that 
decision.

DIC benefits payable under 38 U.S.C.A. § 1310(a) (West 1991) 
may be paid to the surviving spouse of a veteran who died on 
or after January 1, 1957, who was married to the veteran: (i) 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the veteran was incurred or aggravated, or, (ii) 
for one year or more, or, (iii) for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage.  38 C.F.R. § 3.54(c)(1) (1999).

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, an appellant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there is a separation due to misconduct of, or procured 
by, the veteran without the fault of the spouse.  Further, 
the appellant must not have remarried or held herself out as 
the spouse of another since the veteran's death.  38 U.S.C.A. 
§ 101(3) (West 1991); 38 C.F.R. § 3.50 (1999).  Fault, or the 
absence of fault, is to be determined based on an analysis of 
conduct at the time of separation.  Gregory v. Brown, 5 
Vet.App. 108, 112 (1993).  Temporary separations will not 
break the continuity of cohabitation.  38 C.F.R. § 3.53(a) 
(1999).  The statement of the surviving spouse as to the 
reason for separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for the purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b).

However, in order for the surviving spouse to establish the 
status of a "claimant" for VA purposes, evidence of a valid 
marriage under the laws of the appropriate jurisdiction is 
required.  Aguilar v. Derwinski, 2 Vet.App. 21, 23 (1991).  
Relevant documents showing proof of a valid marriage must be 
submitted by the veteran's spouse in order to attain the 
status of a claimant.  Sandoval v. Brown, 7 Vet.App. 7, 9 
(1994).  Until a spouse establishes status as a claimant, VA 
is not obliged to determine whether the claim is well 
grounded, to provide assistance in the development of the 
claim under 38 U.S.C.A. § 5107(a), or to apply the equipoise 
rule under 38 U.S.C.A. § 5107(b).  Reyes v. Brown, 7 Vet.App. 
113, 116 (1994).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c) (West 
1991); 38 C.F.R. 
§ 3.1(j) (1999).  Marriage is established by one of several 
types of evidence, including a copy of the public record of 
marriage or the original certificate of marriage.  In 
jurisdictions where marriages other than by a ceremony are 
recognized, the evidence consists of affidavits or certified 
statements of one or both parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship.  That evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship that existed between the 
parties to the alleged marriage.  38 C.F.R. § 3.205(a)(6) 
(1999).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b). 

In this case, the appellant has not contended that she and 
the veteran were married in any type of ceremony, but rather 
that they entered into a common-law marriage by mutual 
assent.  The evidence of record indicates that during their 
cohabitation, the veteran and appellant resided together in 
the state of Ohio, which recognizes the validity of certain 
common-law marriages.

Under Ohio law prior to October 19, 1991, a mutual agreement 
of marriage in praesenti made by parties competent to 
contract, accompanied and followed by cohabitation as husband 
and wife, as the result of which, the parties are treated and 
reputed as husband and wife in the community in which they 
reside, constitutes a common-law marriage.  Nester v. Nester, 
472 N.E.2d 1091 (Ohio 1984).  Where there is no direct proof 
in reference to the formation of the contract of marriage in 
praesenti, testimony regarding cohabitation and community 
reputation tends to raise an inference of the marriage.  Id. 
at 1094.

The record contains conflicting documentation regarding 
whether, during the veteran's lifetime, there was a mutual 
agreement of marriage between the veteran and the appellant.  
The veteran and appellant were clearly married from 1957 to 
1977.  The question is whether, as alleged by the appellant, 
they entered into another marriage (common-law) beginning in 
1980.  

In a VA Form 21-526 (Veteran's Application for Compensation 
or Pension) dated May 1980, the veteran indicated that he was 
married to the appellant, but did not live with her.  In a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension) dated September 1983 and a VA Form 21-6897 
(Statement of Income and Net Worth - Disability) dated 
November 1983, the veteran reported that he had been married 
to the appellant from 1957 to 1977, and had no spouse.  

In a Written Brief Presentation dated April 2000, the 
appellant's representative acknowledges that, when completing 
the September 1983 and November 1983 applications, the 
veteran indicated that he was not married.  However, the 
representative argues that, because this fact was legally 
correct at that time, the veteran was obligated to report it 
and was not contemplating that he might be involved in a 
common-law marriage.  The remainder of the evidence supports 
this argument, and shows that the appellant lived with and 
cared for the veteran from 1980 until 1984, when he died.  
For instance, when reporting his history for purposes of 
receiving medical treatment, the veteran consistently 
indicated that he was divorced.  However, beginning in 1979, 
he also reported that he was residing with the appellant, and 
the appellant was always present when treatment was rendered 
and questions of health care arose.  In addition, the claims 
file contains a receipt of insurance covering the period 
August 1980 to August 1981, which names "[redacted] and 
[redacted]" as the insured.  The claims file also 
contains a copy of a check dated November 1978, which is 
identified as belonging to the appellant, but is signed by 
the veteran, and a copy of a January 1984 bill from an 
attorney, which is addressed to "Mr. And Mrs. [redacted] 
[redacted]."  

Statements from the daughter of the veteran and appellant, 
the appellant's sister, and three acquaintances show that 
from 1980 to the date of the veteran's death, while the 
veteran and appellant were cohabiting, they held themselves 
out and were regarded as "husband and wife" in their 
community.  In fact, these statements reflect that few people 
were aware of the veteran's and appellant's divorce, and 
witnessed them living together and attending various 
functions together.  According to an application for burial 
benefits and the veteran's death certificate, the appellant 
authorized the veteran's burial services and was the 
informant at the time of the veteran's death.  Moreover, the 
veteran's obituary listed the appellant as the veteran's 
wife.  The veteran's employer clearly recognized the veteran 
and appellant as having been married; when the veteran died, 
it paid the appellant death benefits.  The Board finds the 
cumulative effect of this evidence persuasive, and concludes 
that the appellant has established herself as the common-law 
surviving spouse of the veteran under Ohio law.  In arriving 
at this conclusion, the Board resolved any remaining doubt in 
favor of the appellant.  38 U.S.C.A. § 5107(b) (West 1991).

Finally, the appellant has not reported having remarried or 
holding herself out as the spouse of another since the 
veteran's death.  In fact, according to a 1986 tax bill, an 
insurance policy covering the period from August 1985 to 
August 1986, a February 1994 rental receipt, and a 1997 water 
bill, the appellant continues to refer to herself as the 
veteran's wife.  

Inasmuch as the evidence of record establishes that, from 
1980 to the date of the veteran's death, the veteran and 
appellant agreed to cohabit as husband and wife, and while 
cohabiting, held themselves out and were regarded as 
"husband and wife" in their community; and the appellant 
has not remarried or held herself out as the spouse of 
another since the veteran's death, the Board finds that the 
evidence satisfies the requirements for recognition of the 
appellant as the veteran's surviving spouse for the purpose 
of receiving DIC benefits.  The appellant's claim must 
therefore be granted. 


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving DIC benefits is granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

